Order entered January 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01324-CV

                           IN THE INTEREST OF D.D.A., A CHILD

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-03029

                                            ORDER
       In accordance with this Court’s order dated December 17, 2018, appellant has provided

written verification that she filed a Statement of Inability to Afford Court Costs with the District

Clerk. Accordingly, appellant is entitled to a free record on appeal. See TEX. R. CIV. P. 145(f).

       We ORDER Felicia Pitre, Dallas County District Clerk, and Francheska Duffey, Official

Court Reporter for the 330th Judicial District Court, to file their respective records WITHIN

THIRTY DAYS of the date of this order.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre, Ms.

Duffey, and all parties.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE